On Motion to Dismiss.
The opinion of the Court was delivered by
Todd, J.
This motion is grounded on the deficiency of the transcript through the alleged fault of the appellant.
Before the case was submitted, the documents alleged to be missing were supplied under a writ of certiorari from this court. Furthermore the defective certificate of the clerk accompanying the transcript when filed, was supplemented and corrected* and this new certificate showing a full and complete transcript was by the permission of the court filed on the motion of the appellant.
Finding, then, a perfect transcript before us, containing all the evidence, documents and proceedings had in the lower court, and no delay having been caused by these efforts of the appellant to complete the transcript, we see no reason whatever to dismiss the appeal.
The motion to dismiss is, therefore, denied.